Citation Nr: 9935331	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to restoration of service connection for a 
herniated disc at L4-L5, status post surgery.

2. Entitlement to an evaluation in excess of 40 percent for 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied a rating in excess of 20 percent for low back 
disability.  This issue was remanded by the Board for further 
development in April 1996 and again in July 1997.

While the case was in remand status, the RO granted an 
increased evaluation of 40 percent for the veteran's low back 
disability, effective February 1, 1992.  The veteran has 
continued his appeal for a higher evaluation.

In an August 1999 rating decision and an August 1999 
supplemental statement of the case, the RO purported to deny 
entitlement to service connection for a herniated disc at L4-
L5 (post operative).  The veteran has perfected an appeal 
with respect to this decision.

The case was returned to the Board in November 1999.

The claim for entitlement to an increased rating for low back 
disability will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1. Entitlement to service connection for right L4-L5 disc 
herniation was granted in a February 1992 rating decision.

2. In an August 1999 rating decision, the RO denied service 
connection for a herniated disc at L4-L5 (post operative); 
no decision proposing the severance of service connection 
for this disability was entered.

CONCLUSION OF LAW

The criteria for severance of service connection for L4-L5 
disc herniation have not been met.  38 C.F.R. § 3.105(d) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1968 rating decision, the RO granted service 
connection for low back strain.  In a September 1977 rating 
decision, the service-connected disability was characterized 
as low back strain with right radiculopathy.  In December 
1991 the veteran underwent surgery in a VA facility for a 
herniated disc at L4-L5.  Shortly thereafter, he filed a 
claim for a temporary total rating based on the December 1991 
surgery.  In a February 1992 rating decision, the RO granted 
a temporary total rating based on the December 1991 surgery 
and characterized the service-connected disability as right 
L4-L5 lateral disc herniation.  

Under the provisions of 38 C.F.R. § 3.105(d), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous, the burden of 
proof being upon the Government.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 

In the August 1999 rating decision and supplemental statement 
of the case denying service connection for the postoperative 
residuals of a herniated disc at L4-L5, the RO stated that 
service connection for a herniated disc at L4-L5 had not been 
granted in the February 1992 rating decision.  The RO denied 
service connection for the disability because it was not 
incurred in or aggravated by active duty.

The Board cannot agree with the RO's interpretation of the 
February 1992 rating decision.  The record reflects that the 
RO granted the temporary total rating based on its 
determination that the herniated disc necessitating the 
surgery was a service-connected disability.  Moreover, the RO 
specifically characterized the service-connected disability 
as right L4-L5 lateral disc herniation.  Therefore, the Board 
concludes that service connection for this disability was 
granted in the February 1992 rating decision.  The record 
reflects that the RO did not enter a decision proposing the 
severance of service connection for the L4-L5 disc 
herniation.  Moreover, evidence supporting service connection 
for the L4-L5 disc herniation, including a VA medical opinion 
obtained by the RO in June 1999, was of record at the time of 
the RO's August 1999 decision.  Therefore, the Board 
concludes that restoration of service connection for the 
disability is in order.


ORDER

Service connection for L4-L5 disc herniation, status post 
surgery is restored.


REMAND

In view of the Board's restoration of service connection for 
the postoperative residuals of L4-L5 disc herniation, the RO 
must readjudicate the veteran's claim for an increased 
evaluation for low back disability with consideration of the 
impairment associated with the service-connected disc 
disability.  

The Board notes that the veteran, in a September 1997 
statement, raised the issues of entitlement to service 
connection for vascular disease of the legs and psychiatric 
disability, both secondary to his service-connected low back 
disability.  These claims have not yet been addressed by the 
RO.

The Board further notes that a June 1999 VA medical opinion 
indicating that the veteran's low back pain in service in 
1967 was probably due to early degenerative changes the issue 
of entitlement to service connection for arthritis of the low 
back.  This issue has not been adjudicated by the RO.

In addition, the record reflects that the veteran has 
reported that he has been unable to work since undergoing 
back surgery in 1991.  In addition, in a February 1998 brain 
and spinal cord examination report, a VA examiner concluded 
that it was highly unlikely that the veteran would be able to 
obtain employment in the only type of work he had ever done 
because employers would be unwilling to hire someone with the 
veteran's history of back pain.  In light of these 
circumstances, the Board also concludes that the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities is raised by the record.  This 
issue has not been adjudicated by the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, 
who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate 
with the claims file any medical 
records identified by the veteran 
which have not been secured 
previously.  In any event, the RO 
should obtain treatment records 
for the veteran from the VA 
Medical Center (VAMC) in Dayton, 
Ohio, reflecting treatment since 
October 1997. 

2. The veteran should be provided 
and requested to complete and 
return a VA Form 21-8940.

3. The RO should request the veteran 
to submit medical evidence, such 
as a statement from a physician, 
supporting his contention that 
the vascular disease of his legs 
is etiologically related to his 
service-connected low back 
disability, and his contention 
that he has a psychiatric 
disability which is etiologically 
related to his service-connected 
low back disability.  

4. Then, the RO should arrange for 
the veteran to undergo VA 
orthopedic and neurological 
examinations by physicians with 
appropriate expertise to 
determine the nature and extent 
of impairment from the veteran's 
service-connected low back 
disability and the etiology of 
any arthritis of the veteran's 
lumbosacral spine.  All indicated 
studies, including x-rays and 
electromyographic studies, should 
be performed.  The physicians 
should comment on the current 
status of the scar from his low 
back surgery, including the 
extent to which the scar is 
tender and painful.  Tests of 
joint motion against varying 
resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physicians should 
be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  In 
reporting the results of range of 
motion testing, the specific 
excursions of motion accompanied 
by pain, if any, should be 
identified.  In addition, the 
examiners should be requested to 
assess the extent of any pain.  
The physicians should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
on repeated use or during flare-
ups.  If this is not feasible, 
the physicians should so state.  
The physicians should also 
express their opinions concerning 
the impact of the service-
connected low back disability on 
the veteran's employability.

After reviewing the veteran's 
claims file, including all 
service medical records and post-
service medical reports, the 
orthopedic examiner should 
provide an opinion as to whether 
it is at least as likely as not 
that any current arthritis of the 
low back is etiologically related 
to service or was caused or 
worsened by the service-connected 
low back disability.  The 
supporting rationale for each 
opinion expressed should also be 
provided.  The claims file must 
be made available for review, and 
the examination reports should 
reflect that the claims folder 
was reviewed.


5. Thereafter, the RO should review 
the claims file and ensure that 
all development actions, 
including the medical 
examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other 
indicated development, adjudicate 
the issues of entitlement to 
service connection for 
psychiatric disability and 
vascular disease of the legs 
secondary to service-connected 
low back disability and service 
connection for degenerative 
arthritis of the low back.  Then, 
the RO should readjudicate the 
issue of entitlement to a rating 
in excess of 40 percent for low 
back disability, to include 
consideration of whether a 
separate rating is warranted for 
a scar from the 1991 low back 
surgery.  In readjudicating the 
increased rating issue, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on 
movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
If not rendered moot, the RO 
should, thereafter, adjudicate 
the issue of entitlement to a 
total rating based on 
unemployability due to service-
connected disabilities.

6. If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or if a timely 
notice of disagreement is 
received with respect to any 
other matter, the veteran and his 
representative should be 
furnished a supplemental 
statement of the case and be 
afforded an appropriate 
opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the supplemental 
statement of the case

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals




 

